COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Lemons
Argued at Alexandria, Virginia


PATRICIA D. HILLSMAN
                                           MEMORANDUM OPINION * BY
v.   Record No. 1658-98-4                   JUDGE LARRY G. ELDER
                                               DECEMBER 7, 1999
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    Marcus D. Williams, Judge

          James W. Hundley (Briglia & Hundley, P.C., on
          brief), for appellant.

          Jeffrey S. Shapiro, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Daniel J. Munroe, Assistant Attorney General,
          on brief), for appellee.


     Patricia D. Hillsman (appellant) appeals from her bench

trial conviction for two counts of embezzling property valued at

more than $200.   On appeal, she contends the evidence was

insufficient to prove (1) that she wrongfully converted property

to her own use and (2) that the value of the embezzled property

was greater than $200.     We hold the evidence on both these

elements was sufficient to support her convictions, and we

affirm.

     In reviewing the sufficiency of the evidence, we examine

the record in the light most favorable to the Commonwealth,


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
granting to it all reasonable inferences fairly deducible

therefrom.      See Martin v. Commonwealth, 4 Va. App. 438, 443, 358

S.E.2d 415, 418 (1987).     The judgment of a trial court will be

disturbed only if plainly wrong or without evidence to support

it.   See id.    The credibility of a witness, the weight accorded

the testimony, and the inferences to be drawn from proven facts

are matters to be determined by the fact finder.      See Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

      A conviction for embezzlement under Code § 18.2-111

requires proof "that the accused wrongfully appropriated to her

use or benefit, with the intent to permanently deprive the owner

thereof, . . . property entrusted to her by virtue of her

employment or office."      Waymack v. Commonwealth, 4 Va. App. 547,

549, 358 S.E.2d 765, 766 (1987); see Code § 18.2-111.

Embezzlement is punishable as grand larceny if the value of the

property wrongfully appropriated exceeds $200.      See Code

§ 18.2-111; see also Code §§ 18.2-95, 18.2-96.     The value of the

stolen property is measured as of the time of the theft, and the

original purchase price may be admitted as evidence of its

current value.      See Dunn v. Commonwealth, 222 Va. 704, 705, 284

S.E.2d 792, 792 (1981).

             While proof that property entrusted to the
             possession of the accused has been
             misappropriated is not enough, standing
             alone, to prove that the accused was the
             embezzler, where . . . there is additional
             evidence, sufficient to show that the
             accused acted with the requisite criminal

                                  - 2 -
             intent and that his conduct was designed to
             conceal his criminal purpose, we will uphold
             a finding that the accused was the criminal
             agent.

Smith v. Commonwealth, 222 Va. 646, 652, 283 S.E.2d 209, 212

(1981).

     Intent may, and usually must, be proven by circumstantial

evidence, see Servis v. Commonwealth, 6 Va. App. 507, 524, 371

S.E.2d 156, 165 (1988), such as a person's conduct and

statements, see Long, 8 Va. App. at 198, 379 S.E.2d at 476.

"Circumstantial evidence is as competent and is entitled to as

much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d

864, 876 (1983).    "[T]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant."

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27,

29 (1993).

     Here, the evidence, viewed in the light most favorable to

the Commonwealth, established that appellant "wrongfully

appropriated to her use or benefit, with the intent to

permanently deprive the owner thereof, . . . property entrusted

to her by virtue of her employment or office."     Waymack, 4 Va.

App. at 549, 358 S.E.2d at 766.    Appellant was responsible for

ordering office supplies for her five-person branch of the


                                 - 3 -
Fairfax County Department of Environmental Management (DEM) and

for tracking orders for such supplies made by the department as

a whole.   Between March 10 and May 12, 1997--covered by the

indictment alleging embezzlement between January 1 and May 31,

1997--appellant ordered 299 inkjet printer cartridges.   Between

June 10 and August 15, 1997--covered by the indictment alleging

embezzlement between June 1 and September 30, 1997--appellant

ordered 210 inkjet printer cartridges.   The uncontroverted

evidence established that these orders were prepared and placed

by appellant and, in all cases except one, that the cartridges

were received by appellant upon their delivery to her location

code, EJ26L.   Although office policy required the authorizing

signature of Leora Motley or Needham Kelly on purchase orders

for office supplies, the uncontroverted evidence established

that appellant did not obtain authorization for any of these

orders.

     On one occasion, appellant improperly added an order for

sixty printer cartridges to a purchase order already prepared by

Joyce Murphy and authorized by Needham Kelly.   She also altered

the delivery location code to have the cartridges delivered to

her rather than to Murphy.   On five other occasions, appellant

placed orders in the names of other employees, but all the

orders requested delivery to appellant's location and were

signed for by appellant, and the employees whose names appeared

on the orders denied requesting or receiving the ordered

                               - 4 -
cartridges.   The only reasonable hypothesis flowing from this

evidence is that appellant "acted with the requisite criminal

intent and that [her] conduct was designed to conceal [her]

criminal purpose."   Smith, 222 Va. at 652, 283 S.E.2d at 212.

     Additional circumstantial evidence established that

appellant's orders constituted embezzlement.   In the period of

approximately five months between March 10 and August 15, 1997,

appellant personally ordered, without authorization, at least

509 inkjet printer cartridges.    In the six-and-one-half months

after she was terminated, her branch ordered only thirteen such

cartridges.   During the period of time covered by the

indictments, it was not unusual for appellant to leave the

office with supplies, ostensibly to distribute them to other DEM

employees who had ordered them.    However, given evidence that

appellant placed all these orders without authorization and

placed several of the orders in the names of employees who did

not request the listed supplies, the fact finder could infer

that appellant took advantage of this opportunity to remove the

cartridges from DEM's premises.

     The evidence also establishes that the inkjet cartridges

appellant embezzled were valued at more than $200 for the period

covered by each indictment.   It remains a possibility that at

least a portion of the 509 printer cartridges appellant ordered

remained on the premises and were used by DEM for legitimate

business purposes.   However, the evidence establishes that the

                                 - 5 -
financial management branch never kept more than about a dozen

inkjet cartridges on hand at any one time and that it ordered

only thirteen cartridges in the six months following appellant's

termination.    Therefore, the branch's usage for a period of

about six months did not exceed twenty-five cartridges, the

total of the thirteen cartridges ordered and the twelve on hand.

Subtracting twenty-five cartridges from both the 299 appellant

ordered between March 10 and May 12, 1997, and the 210 appellant

ordered between June 10 and August 15, 1997, leaves a total of

274 and 185 cartridges, respectively.

        Using a price of $22.23 per cartridge, the lowest price per

unit paid by DEM for an inkjet cartridge during the relevant

period, the approximate value of the cartridges appellant

embezzled was $6,091.02 during the period of the first

indictment and $4,112.55 during the period of the second

indictment. 1   Although the exact value of the cartridges

embezzled may not be ascertainable, under any reasonable

calculation, the evidence of value fully supported the

convictions for embezzlement of property valued at more than

$200.

        For these reasons, we hold the evidence was sufficient to

prove appellant embezzled more than $200 worth of property


        1
       Even using the lowest estimated street value of $8 per
cartridge, the approximate value of the cartridges appellant
embezzled was $2,192 during the period of the first indictment
and $1,480 during the period of the second indictment.

                                 - 6 -
during each of the two periods covered by the indictments, and

we affirm appellant's convictions.

                                                        Affirmed.




                              - 7 -